DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending.
Claims 1-4 have been examined.
As a preliminary matter, it is noted that Applicant appears to be pro se and in similar fashion to the parent application, the present application has numerous formatting errors discussed in the Office Action below.  For purposes of brevity, the initial pro se information is not provided again, as it was previously presented in the parent application and in subsequent communications with Applicant with the suggestion that appropriate counsel be retained.  Should Applicant desire additional information, Examiner would gladly provide it.  Further, this set of claims being the same as those of the originally filed claims of 17/013134 has been discussed with Applicant on 12/2/21.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a method of providing […] a barrier […] comprising: of a tailored double squared […]; and draping the accessory.”  This recitation does not make sense grammatically.  It is unclear what the first step of “comprising: of a tailored double square” is intended to convey.  It is suggested that Applicant state “the method of a providing a barrier comprising: providing/constructing/forming/manufacturing a tailored double squared; and draping the accessory.”
Claim 1 recites “the flat seat portion.”  There is insufficient antecedent basis for “the flat seat portion.”  Appropriate correction is required.
Claims 2 and 3 recite multiple sentences.  Each claim may only be a single sentence.
Claim 2 recites “if wearing a skirt, shorts or a dress, the user will prefer the feel of breathable materials against their skin.”  This limitation claims the sensations felt by a person.  A person and their perceptions are not statutory subject matter eligible for patent.  
Claims 2 and 4 recite “”the Seat Scarf.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the piece of fiber.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “The Seat Scarf may also.”  There is no preamble to this claim referring to the method of claim 1.  It is unclear if this is a dependent method claim or an independent apparatus claim.  For purposes of examination, it will be understood as a dependent method claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US 2012/0210517).  Patel discloses a method of providing a hygenic barrier to a seat (paragraph 0039) comprising providing a tailored double squared sewn together fabric accessory (paragraph 0034: fabric sheet 110 is sewn to barrier sheet 120); and draping the accessory on a flat seat portion of a chair, bench or anywhere (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel.  Patel teaches wherein the top side of the fabric accessory is comprised of natural material for the comfort of the user (paragraph 0033, 110 is a fabric sheet such as terrycloth) and the bottom side contacting the flat part of the seating surface is a non-slip polymeric material that prevents slippage (paragraph 0035-0036: 120 is an artificial elastomer providing tacky surface which includes dimples to provide greater traction).  Patel does not expressly teach the dimensions of the fabric accessory, however, 20”x15” with a 1/16-1/8” thickness would have been obvious to a person having ordinary skill in the art to try in order to provide the desired size and feel.  In general, mere changes in size or dimension are considered within the level of ordinary skill in the art absent production of a new or unexpected result.  (See MPEP 2144.04(IV)(A)).  
 	As concerns claim 3, Patel, as modified, teaches wherein the top side and bottom have various decorative designs, images or logos (paragraph 0037) and wherein the fabric accessory is reusable and can be machine washed (paragraphs 0033, 0039).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Yapoujian (US 2016/0235259).  Patel does not teach an elastic band.  However, Yapoujian teach a small elastic band on a sports towel which may be used to wrap the towel (figs. 5 and 7: 210).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the prior art of Patel to provide a 3.5-4” elastic band on the towel in order to wrap the towel tightly or provide a grip.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636